Exhibit 99.1 PEMBINA PIPELINE CORPORATION Annual and Special Meeting of Shareholders May 10, 2013 REPORT OF VOTING RESULTS National Instrument 51-102 - Continuous Disclosure Obligations, Section 11.3 The following matters were voted upon at the Annual and Special Meeting of Shareholders of Pembina Pipeline Corporation (the "Corporation") held on May 10, 2013 in Calgary, Alberta.Each matter voted upon is described in greater detail in the Corporation's Management Information Circular dated March 28, 2013, which is available on SEDAR at www.sedar.com, on EDGAR at www.sec.gov, and on the Corporation's website at www.pembina.com. Matters Voted Upon Outcome of Vote Votes For Votes Against or Withheld, as applicable 1.The election of the following nominees as directors of the Corporation until the next annual meeting or until their successors are elected or appointed: (a)Grant D. Billing Approved 98.92% 1.08% (b)Thomas W. Buchanan Approved 82.94% 17.06% (c)Allan L. Edgeworth Approved 99.40% 0.60% (d)Randall J. Findlay Approved 98.40% 1.60% (e)Lorne B. Gordon Approved 97.07% 2.93% (f)David M.B. LeGresley Approved 99.34% 0.66% (g)Robert B. Michaleski Approved 99.23% 0.77% (h)Leslie A. O'Donoghue Approved 98.96% 1.04% (i)Jeffrey T. Smith Approved 98.96% 1.04% 1 Matters Voted Upon Outcome of Vote Votes For Votes Against or Withheld, as applicable 2.The re-appointment of KPMG LLP, as auditors of the Corporation until the next annual meeting and that the Corporation’s Board of Directors be authorized to fix the auditors' remuneration. Approved (by a show of hands) N/A N/A 3.The advisory vote on the Corporation's approach to executive compensation. Approved 96.45% 3.55% 4.The special resolution approving and authorizing an amendment to the articles of the Corporation to create a new class of preferred shares designated as "Class A Preferred Shares". Approved 93.98% 6.02% 5.The special resolution approving and authorizing an amendment to the articles of the Corporation to change the designation and terms of the Corporation's existing internally held preferred shares. Approved 94.22% 5.78% 6.The special resolution approving and authorizing an amendment to the articles of the Corporation to increase the maximum number of directors from 11 to 13. Approved 96.99% 3.01% 7.The ordinary resolution continuing and approving the Amended and Restated Shareholder Rights Plan Agreement to be made as of May 10, 2013 between the Corporation and Computershare Trust Company of Canada, as rights agent. Approved 95.95% 4.05% 2
